office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 mbbaxter preno-120967-04 uilc date date third party communication none date of communication not applicable to ivan e beattie dallas appeals_office from tiffany p smith assistant to the branch chief administrative provisions judicial practice branch procedure administration subject cash bonds this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei ----------------------------- ------- ------- ------- ------- ------- ------- ------- ----- ----- ------- ------- ----- ----- ----- preno-120967-04 issue sec_1 the taxpayer makes a deposit in the nature of a cash bond for a particular tax_year in anticipation of a deficiency to be determined the service later assesses a deficiency plus interest that is less than the cash bond deposit at the taxpayer’s request the remaining amount of the cash bond is moved to another taxable_year does the remaining amount of the cash bond retain the original remittance date in the new taxable_year in which it is placed does the answer to issue change if the cash bond deposit date is a date earlier than the filing_date either unextended due_date or actual filing_date of the return for the tax_year to which the taxpayer has requested that the remaining amount of the cash bond be moved the taxpayer makes a deposit in the nature of a cash bond for a particular tax_year in anticipation of a deficiency to be determined the service later assesses a deficiency plus interest the service converts some or all of the cash bond into a payment of tax and applies it to the deficiency plus interest the taxpayer subsequently litigates issues some or all of which produced some or all of the deficiency determined the taxpayer prevails with regard to some of the original deficiency such that a refund of tax and deficiency_interest is required can the refund regain its status as a cash bond if the answer is yes does the amount of that refund regain its original remittance date facts issue the service sent taxpayer a 30-day_letter showing a proposed deficiency of dollar_figurea for year taxpayer received the 30-day_letter on june year in response taxpayer remitted dollar_figureb on june year taxpayer specifically requested in writing that the remittance be treated as a deposit in the nature of a cash bond on january year taxpayer consented to the assessment of a deficiency in the amount of dollar_figurec and underpayment interest in the amount of dollar_figured the service converted dollar_figuree of the cash bond to a payment of tax on january year taxpayer submitted an additional request in writing that the remaining dollar_figuref be applied as a cash bond to year in addition taxpayer requested that dollar_figuref retain the deposit date of june year issue the facts are the same as issue except taxpayer submitted an additional request in writing that the remaining dollar_figuref be applied as a cash bond to year in addition taxpayer requested that dollar_figuref retain the deposit date of june year issue preno-120967-04 the facts are the same as issue except after consenting to the assessment taxpayer filed a refund_suit in the united_states court of federal claims the court determined that the year tax_liability was dollar_figureg and the underpayment interest was dollar_figureh as a result the court concluded that taxpayer was entitled to a refund of dollar_figurei plus overpayment interest taxpayer requested that the service not issue a refund for dollar_figurei but rather apply it as a deposit in the nature of a cash bond to year in addition taxpayer requested that the cash bond retain the original deposit date of june year law and analysis revproc_84_58 1984_2_cb_501 provides the service’s procedures for determining whether a remittance constitutes a payment of tax or a deposit in the nature of a cash bond sec_4 of revproc_84_58 provides that a remittance made before the mailing of a notice_of_deficiency that is designated by the taxpayer in writing as a deposit in the nature of a cash bond will be treated as such by the service sec_4 provides that upon completion of an examination if a taxpayer who has made a deposit executes a waiver_of_restrictions_on_assessment_and_collection of the deficiency or otherwise agrees to the full amount of the deficiency an assessment will be made and any deposit will be applied against the assessed liability as a payment of tax as of the date the assessment was made sec_4 provides that a taxpayer may elect to have a deposit in the nature of a cash bond that exceeds the amount of tax ultimately determined to be due applied against another assessed or unassessed liability subject_to the provisions of subparagraph of this section thus a taxpayer under examination for several different years may request that a deposit made for one year be applied to another year such requests must be in writing and must be directed to the same office with which the original deposit was made issue in issue taxpayer remitted dollar_figureb after receiving a 30-day_letter taxpayer requested in writing that the remittance be treated as a deposit in the nature of a cash bond eventually taxpayer consented to the assessment of a deficiency in the amount of dollar_figurec and underpayment interest in the amount of dollar_figured the service converted dollar_figuree of the cash bond to a payment of tax on january year taxpayer requested also in writing that the service apply the remaining dollar_figuref as a cash bond to year pursuant to section dollar_figure of revproc_84_58 the service treated the dollar_figureb remittance as a cash bond taxpayer pursuant to sec_4 requested that the service transfer the remaining dollar_figuref to year and the service complied because dollar_figuref was not needed to satisfy the assessed liability it retains its original status as a cash bond as a result dollar_figuref retains the original remittance date of june year issue in issue taxpayer remitted dollar_figureb after receiving a 30-day_letter taxpayer requested in writing that the remittance be treated as a deposit in the nature of a cash bond preno-120967-04 eventually taxpayer consented to the assessment of a deficiency in the amount of dollar_figurec and underpayment interest in the amount of dollar_figured the service converted dollar_figuree of the cash bond to a payment of tax on january year taxpayer requested also in writing that the service apply the remaining dollar_figuref as a cash bond to year pursuant to section dollar_figure of revproc_84_58 the service treated the dollar_figureb remittance as a cash bond taxpayer pursuant to sec_4 requested that the service transfer the remaining dollar_figuref to year and the service complied because dollar_figuref was not needed to satisfy the assessed liability it retains its original status as a cash bond as a result dollar_figuref retains the original remittance date of june year the fact that the cash bond deposit date is earlier than the filing_date of the return for year is irrelevant issue in issue taxpayer remitted dollar_figureb after receiving a 30-day_letter taxpayer requested in writing that the remittance be treated as a deposit in the nature of a cash bond eventually taxpayer consented to the assessment of a deficiency in the amount of dollar_figurec and underpayment interest in the amount of dollar_figured the service converted dollar_figuree of the cash bond to a payment of tax on january year the service pursuant to taxpayer’s written request applied the remaining dollar_figuref as a cash bond to year after consenting to the assessment taxpayer filed a refund_suit in the united_states court of federal claims the court determined that the year tax_liability was dollar_figureg and the underpayment interest was dollar_figureh as a result the court concluded that taxpayer was entitled to a refund of dollar_figurei plus overpayment interest taxpayer requested that the service not issue a refund for the dollar_figurei but rather apply it as a deposit in the nature of a cash bond to year in this case the service complied with taxpayer’s request and applied dollar_figuree of the cash bond as a payment of tax to year and the remaining dollar_figuref as a cash bond to year once dollar_figuree was converted to a payment of tax it ceased being a cash bond as a result dollar_figurei cannot regain its original status as a cash bond with the remittance date of june year taxpayer however may request pursuant to the procedures of revproc_84_58 that dollar_figurei be treated as a deposit in the nature of a cash bond with the refund date as the remittance date this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
